                                          Case 4:18-cv-05530-HSG Document 45 Filed 06/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS L. RUTLEDGE,                                 Case No. 18-cv-05530-HSG
                                   8                     Plaintiff,                          ORDER DIRECTING DEFENDANT TO
                                                                                             FILE A COPY OF PLAINTIFF’S
                                   9               v.                                        OPPOSITION
                                  10     P. LAM,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff filed the instant pro se civil rights complaint under 42 U.S.C. § 1983. On August

                                  14   2, 2019, defendant Lam filed a summary judgment motion. Dkt. No. 25. On June 5, 2020,

                                  15   defendant’s counsel informed the Court that plaintiff filed an opposition on February 27, 2020 and

                                  16   identified the pleading as Docket No. 40. Dkt. No. 44 at 1-2. There is no opposition to the

                                  17   summary judgment filed in the record, and there is no pleading filed on or about February 27,

                                  18   2020. See, e.g., Dkt. No. 39 (dated Jan. 31, 2020); Dkt. No. 40 (dated Mar 4, 2020). According to

                                  19   the electronic filing system, Dkt. No. 40 is the Court’s March 4, 2020 order resetting the briefing

                                  20   schedule. Dkt. No. 40.

                                  21            Defendant is ordered to file a copy of plaintiff’s opposition with the Court within five (5)

                                  22   days of the date of this order by filing a copy in the electronic filing system. Upon receipt of the

                                  23   opposition, the Court will determine the status of briefing on defendant’s summary judgment

                                  24   motion.

                                  25            IT IS SO ORDERED.

                                  26   Dated:    6/11/2020
                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
